_____________

                                No. 96-1284MN
                                _____________

John Louis Johnson,                   *
                                      *
                   Appellant,         *   Appeal from the United States
                                      *   District Court for the District
     v.                               *   of Minnesota.
                                      *
Frank W. Wood,                        *   [UNPUBLISHED]
                                      *
                   Appellee.          *
                                _____________

                         Submitted:   August 7, 1996

                           Filed: August 12, 1996
                                _____________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                              _____________


PER CURIAM.


     John Louis Johnson appeals the district court's order dismissing
Johnson's 28 U.S.C. § 2254 petition.    After careful review of the record,
we affirm for the reasons stated in the district court's thorough opinion.
See 8th Cir. R. 47B.


     Appointed counsel's motion to withdraw is granted.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.